                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

TERRI M. YATES,                                       )
                                                      )
               Plaintiff,                             )
                                                      )
       v.                                             )               No. 4:19CV154 RLW
                                                      )
SYMETRA LIFE INSURANCE COMPANY,                       )
                                                      )
               Defendant.                             )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Defendant Symetra Life Insurance Company's Motion

to Dismiss (ECF No. 5) and Plaintiff Terri M. Yates's Motion for Order Remanding this Case

Back to the Circuit Court of Phelps County, Missouri (ECF No. 7). Defendant is opposed to the

motion to remand, and that motion is fully briefed. Ms. Yates failed to submit a response within

seven days in accordance with this district's local rules, see E.D.Mo. L.R. 4.0l(B), and the time

to do so has since passed.

                                         BACKGROUND

       Plaintiff Terri M. Yates originally filed this case in state court alleging she entered into a

contract with Defendant to provide insurance coverage on her spouse, Johnny Ray Yates, to

provide coverage on his life in the amount of $50,000 ifhe were to die by accidental means.

(Pet. iii! 6 & 8, ECF No. 4) Ms. Yates states Mr. Yates died as the result of an accident on

December 20, 2016 while the accidental spousal death benefit policy was in full force and effect.

(Id. at ifi! 11-12) Ms. Yates alleges Defendant has not paid the amount due to her in accordance

with the policy, and she has sued for breach of contract. (Id. at iii! 13-14) Defendant removed

the case to federal court pursuant to 28 U.S.C. § 144l(c), claiming Ms. Yates's claim is subject
to and governed by the Employee Retirement Income Security Act (ERISA) of 1974, 29 U.S.C.

§§ 1001, et seq. (ECF No. 1) Ms. Yates moves to remand the case to state court for lack of

subject matter jurisdiction.

                                      LEGAL STANDARD

       A party may remove an action to federal court only if it could have been brought in

federal court originally. Junk v. Terminix Int 'l Co, 628 F.3d 439, 444 (8th Cir. 2010) (citing 28

U.S.C. § 144l(a)-(b)). In removal cases, the Court reviews the state court petition and the notice

of removal in order to determine whether it has jurisdiction. Branch v. Wheaton Van Lines, Inc.,

No. 4:14CV01735 AGF, 2014 WL 6461372, at *1 (E.D. Mo. Nov. 17, 2014). "Where the

defendant seeks to invoke federal jurisdiction through removal, ... it bears the burden of proving

that the jurisdictional threshold is satisfied." Bell v. Hershey Co., 557 F.3d 953, 956 (8th Cir.

2009). "[A] case is ordinarily not removable on federal question grounds unless the federal

question is presented on the face of the plaintiffs complaint." Kaufman v. Boone Ctr., Inc., No.

4:11CV286 CDP, 2011WL1564052, at *1 (E.D. Mo. Apr. 25, 2011). A plaintiff may move to

remand the case if the district court lacks subject matter jurisdiction. Junk, 628 F.3d at 444

(citing 28 U.S.C. § 1447(c)). District courts are to resolve all doubts regarding federal

jurisdiction in favor ofremand. Hubbard v. Federated Mut. Ins. Co., 799 F.3d 1224, 1227 (8th

Cir. 2015).

                                          DISCUSSION

       Ms. Yates argues the Court should remand the case because the benefit policy at issue is

exempt from ERIS A under the "safe harbor" provision promulgated by the Department of Labor.

The so-called "safe harbor" provision, 29 C.F.R. § 2510.3-lG), provides:

       Certain group or group-type insurance programs. For purposes of title I of the
       Act and this chapter, the terms "employee welfare benefit plan" and "welfare



                                                -2-
       plan" shall not include a group or group-type insurance program offered by an
       insurer to employees or members of an employee organization, under which

               (1) No contributions are made by an employer or employee organization;

               (2) Participation the program is completely voluntary for employees or
               members;

               (3) The sole functions of the employer or employee organization with
               respect to the program are, without endorsing the program, to permit the
               insurer to publicize the program to employees or members, to collect
               premiums through payroll deductions or dues checkoffs and to remit them
               to the insurer; and

               (4) The employer or employee organization receives no consideration in
               the form of cash or otherwise in connection with the program, other than
               reasonable compensation, excluding any profit, for administrative services
               actually rendered in connection with payroll deductions or dues checkoffs.

According to Ms. Yates, the accidental spousal death benefit policy satisfies the first two

requirements of the safe harbor provision because it was voluntary and she was the policyholder

who made all contributions. Thus, she concludes the policy is not subject to ERISA and federal

courts lack subject matter jurisdiction over her claim.

       Defendant argues the case does not fall under the safe harbor provision in 29 C.F.R. §

2510.3-IG). According to Defendant, the accidental spousal death benefit policy (ECF No. 7-1)

was one form of insurance coverage provided for by the employer, Phelps County Bank, in its

broader insurance package (ECF No. 6-1 ). 1 Defendant does not cite to any precedent from the

Eighth Circuit, but notes other circuits have held that courts should not isolate one benefit policy

from an employer's broader insurance package for the purpose of determining ERISA's

applicability. See, e.g., Gross v. Sun Life Assur. Co. of Canada, 734 F.3d 1, 8 (1st Cir. 2013)

("[W]e see no justification for isolating the long-term disability policy from [the employer's]


1 Defendant argues, and the Court agrees, that the Court can consider the attached copy of the
insurance policy (ECF No. 6-1) because it is necessarily embraced by Ms. Yates's petition
challenging one plan in Defendant's broader insurance policy.


                                                -3-
insurance package for purposes of our ERISA inquiry. A 'plan' under ERISA may embrace one

or more policies, and it strikes us as both impractical and illogical to segment insurance benefits

that are treated as a single group and managed together, potentially placing some under ERISA

and some outside the statute's scope.") (citations omitted); Postma v. Paul Revere Life Ins. Co.,

223 F.3d 533, 538 (7th Cir. 2000) ("[T]he disability policy was part of a broader benefits

package maintained by [the employer] for its employees. Many aspects of that plan were

financed in whole or in part by [the employer]. For purposes of determining whether a benefit

plan is subject to ERISA, its various aspects ought not be unbundled."); Gaylor v. John Hancock

Mut. Life Ins. Co., 112 F.3d 460, 463 (10th Cir. 1997) (quoting Smith v. Jefferson Pilot Life Ins.

Co., 14 F.3d 562, 567 (11th Cir. 1994) ("For purposes of satisfying the safe harbor provision,

[plaintiff] attempts to sever her optional disability coverage from the rest of the benefits she

received through her employer's plan. 'This cannot be done because the [optional] coverage was

a feature of the Plan, notwithstanding the fact that the cost of such coverage had to be

contributed by the employee."') (second alteration in original).

       Based on the arguments presented by the parties, the Court finds that it has subject matter

jurisdiction over the case. Even assuming Ms. Yates made the premium payments pursuant to

the voluntary accidental spousal death benefit policy, Defendant is correct that the policy is part

of Defendant's broader insurance package that contained benefits paid for in whole or in part by

Defendant. Consequently, the accidental spousal death benefit policy is not exempt from ERISA

under the safe harbor provision.

       Accordingly,




                                                -4-
       IT IS HEREBY ORDERED that Plaintiff Terri M. Yates's Motion for Order

Remanding This Case Back to the Circuit Court of Phelps County, Missouri (ECF No. 7) is

DENIED.

       IT IS FURTHER ORDERED that Plaintiff Terri M. Yates shall show cause, in writing

and no later than fourteen (14) days from the date ofthis Memorandum and Order, why she has

failed to respond to Defendant Symetra Life Insurance Company's Motion to Dismiss (ECF No.

5). Failure to do so may result in the Court ruling on the Motion to Dismiss unopposed.

       IT IS FINALLY ORDERED that Defendant Symetra Life Insurance Company's

Motion to Dismiss (ECF No. 5) is DENIED without prejudice subject to refiling after Plaintiff

Terri M. Yates   ~?ows   cause or fails to show cause for her failure to respond to the motion.

Dated thi~y of September, 2019.


                                                        R~kj/itv
                                                        RONNIE L. WHITE
                                                        UNITED STATES DISTRICT JUDGE




                                                  -5-
